Barnes, J.
This is an appeal from an order of the district court in habeas corpus discharging one Trissie Tuttle from the custody of the sheriff of Dawes county. It appears that on the 26th day of February, 1910, a complaint was filed before the county judge of that county charging said Tuttle with a violation of the provisions of section 242* of the criminal code. A warrant was issued for her arrest. She was brought into court and tried on the charge of vagrancy contained in the complaint. She was found guilty and was committed to the industrial school for girls at Geneva, Nebraska. A warrant of commitment was issued and delivered to the respondent, who took her into his custody for the purpose of executing the same, and thereupon the parents of the girl obtained from the judge of the district court a writ of habeas corpus. On *588the return of the officer to the writ, a hearing was had and she was discharged from custody. The respondent has appealed.
The record discloses that the accused was past 16 and less than 18 years of age when the complaint was filed. That fact is recited in the judgment of the county court. It must be conceded that the county judge had jurisdiction to try her on a criminal complaint, and we have frequently held that where the inferior court has jurisdiction of the subject matter and the person of the defendant, and the complaint, viewed in a liberal sense, can be construed to charge a violation of any section of our criminal code, unless it appears that no evidence was produced to sustain the charge, the defendant will not be released in a habeas corpus preceeding.
In Ex parte Fisher, 6 Neb. 309, this court held that, in a habeas corpus proceeding where the relator was convicted of a criminal offense, the judgment of the inferior court was conclusive as to every question of law, as well as of fact, that might have been considered and determined in the trial of the criminal case, and that we would not go behind the record of conviction and determine the constitutionality of the statute upon which such conviction was based. This case has never been overruled, in express terms, but the doctrine there announced has been somewhat modified by our more recent decisions. See Keller v. Davis, 69 Neb. 494; Michaelson v. Beemer, 72 Neb. 761; In re McMonies, 75 Neb. 702. These cases, however, simply hold that, if the proceedings leading up to the detention are absolutely null and void, the prisoner may be released on a writ of habeas corpus. We think the true rule for the determination of such cases was announced in In re Caldwell, 82 Neb. 544, and in Rhyn v. McDonald, 82 Neb. 552, where it was said: “After trial and conviction for an alleged misdemeanor, a prisoner will not be liberated on a writ of habeas corpus because of the insufficiency of the complaint in said criminal proceedings, if by any possible construction of the language *589employed therein an offense against the law is thereby even defectively stated.” This rule seems to be well supported by Ex parte Williams, 121 Cal. 328; Ex parte Harlan, 1 Okla. 48; Ex parte Stacey, 45 Or. 85; Ex parte Williford, 50 Tex. Cr. Rep. 417, 100 S. W. 919; Ex parte Grubbs, 79 Miss. 358, 30 So. 708; McLaughlin v. Etchison, 127 Ind. 474; Ex parte Upson, 7 Cal. App. 531; In re Ruef, 150 Cal. 665.
While the criminal complaint found in the record in this case is inartificially drawn, and many things-are contained therein which may be considered as surplusage, yet we are unable to say that it is insufficient to charge the defendant with the crime of vagrancy. Therefore, it appealing by the return of the relator that he held the petitioner as a defendant in a criminal case under a warrant of commitment issued after she had been tried and found guilty of a criminal offense, it was error for the district court to release her upon a writ of habeas corpus.
It is stated in the respondent’s brief- that the district court held that the act of 1905 (laws 1905, ch. 59), commonly called the “juvenile’ court law,” repealed articles I and II, ch. 75, Comp. St. 1909, known as the “reform school act.” There is nothing said in the findings or judgment of the trial court upon that question, and out of fairness to that court we have felt that we should not determine that question.
For the determination of this cause, it is sufficient to say that by the constitution and the statutes of this state the county court is given jurisdiction to try and determine misdemeanor cases, like the one in question, and the act of 1905 does not deprive that court of such jurisdiction. In such cases, if there is a conviction, it is the duty of the court, as provided by section 5 of the reform school act, to commit the offender, if a boy, to the reform school, and, if a girl under 18 years of age, to the industrial school for girls. Finally, it appears that after the complaint was filed and the defendant was taken into custody the case could not be transferred to the juvenile court because *590the defendant was over 16 years of age. See section 10, art. II, ch. 20, Comp. St. 1909. The county court therefore properly retained jurisdiction, and its judgment may not be reviewed by habeas corpus proceedings.
For the foregoing reasons, the judgment of the district court should be, and it is hereby,
Reversed.